UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7712



ISAAC EUGENE SLAPPY,

                                            Plaintiff - Appellant,

          versus

R. MARTIN, Investigator, Lee Correctional
Institution; PARKER EVATT, Commissioner, South
Carolina Department of Corrections; WILLIAM C.
WALLACE, Warden, Lee Correctional Institution,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. C. Weston Houck, Chief District
Judge. (CA-94-1445-2BD)


Submitted:   May 16, 1996                   Decided:   May 29, 1996

Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Isaac Eugene Slappy, Appellant Pro Se. George Coggin James, Sr.,
RICHARDSON, JAMES & PLAYER, Sumter, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Slappy v. Martin,
No. CA-94-1445-2BD (D.S.C. Oct. 2, 1995). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2